Citation Nr: 0424042	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-00 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability of 
residuals of gunshot wound, amputation with limitation of 
motion in elbow joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1943 to July 
1945.  The Board notes that the veteran's claims file 
contains official documentation that verifies his status as a 
combat veteran, such as his receipt of the Purple Heart.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in April 2002 rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg Florida. 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim have been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  The veteran's service-connected disability does not 
preclude him from engaging in substantially gainful 
employment that is consistent with his education and 
occupational experience.


CONCLUSION OF LAW

A total disability evaluation based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 4.16, 4.18 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to TDIU Rating

In July 2001, the veteran reported that his service-connected 
disability precluded him from working, and he filed a claim 
for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
An April 2002 rating decision denied the veteran entitlement 
to a TDIU rating.  

The veteran is currently rated as 70 percent disabled for 
residuals of gunshot wound, amputation left upper extremity 
with limitation of motion in elbow joint, effective from July 
7, 1945.  See 38 C.F.R. § 4.71a, Diagnostic Code 5123 (2003).

Based on the evidence of record, the Board is persuaded that 
the current evidence does not warrant the conclusion that the 
veteran's service-connected disability precludes him from 
engaging in substantially gainful employment, and that he is 
totally disabled due to service-connected disability of 
residuals of gunshot wound, amputation with limitation of 
motion in elbow joint.  

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2003).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2003).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  See 38 C.F.R. §§ 
3.341(a), 4.19 (2003).  Factors to be considered are the 
veteran's education, employment history and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

For TDIU purposes, marginal employment is not to be 
considered substantially gainful employment.  See 38 C.F.R. § 
4.17 (2003).  Factors to be considered will include the 
veteran's employment history, educational attainment and 
vocational experience.  See 38 C.F.R. § 4.16 (2003).  Age, 
however, may not be considered a factor.  See 38 C.F.R. § 
3.341(a) (2003).  A TDIU claim is limited to the issue as to 
whether a claimant is capable of performing the physical and 
mental acts required by employment, and not whether he/she 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
See 38 C.F.R. § 4.18 (2003).

The veteran's 70 percent rating for residuals of gunshot 
wound, amputation with limitation of motion in elbow joint 
granted above does meet the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a) (one 
service-connected disability ratable at 60 percent or more).  

The Board must now consider whether the veteran's service-
connected disability, without involvement of his age or any 
of his non service-connected disabilities, precludes all 
forms of substantially gainful employment, which are 
consistent with his education and occupational experience.  
In addition, the Board must determine if the veteran's left 
arm amputation disability residuals have been shown to be of 
static character and if so, whether there is a showing of 
continuous unemployability from date of incurrence of the 
amputation, or the date the condition reached the stabilized 
level, in order to establish the fact that his present 
unemployability is the result of his left arm disability.   

The veteran's service medical records indicate that he was 
wounded in action (WIA) in October 1944 and after developing 
gangrene in November 1944, he underwent two amputation 
procedures.  A July 1945 Certificate of Disability for 
Discharge listed the veteran's disabilities as: 1) 
Amputation, radius and ulna.  2) Amputation, surgical, middle 
third, radius and ulna, left, sequel to fractures, compound, 
comminuted, distal third, humerus, left, and mid-third, 
forearm, left, resulting in ischemic gangrene, incurred when 
WIA by enemy shrapnel, 16 October 1944, near Bisano, Italy.       

The veteran's Enlisted Record and Report of Separation shows 
that he finished 2 years of high school.  In his July 2001 
application for benefits, the veteran detailed that he worked 
in construction as a mason from 1960 to 1983.  In addition, 
the veteran noted in the application that he left his full 
time job as a mason in 1983 due to his service-connected 
disability and that he had not sought employment since 1983.  
The veteran also reported that he does not receive disability 
retirement or workers compensation benefits.       

A June 1947 VA examination report noted that the veteran's 
left upper extremity had been amputated 4 inches below his 
elbow joint.  The examiner stated that the veteran's stump 
was well healed and listed his left upper extremity range of 
motion as 90 degrees - flexion and 150 - extension.  
Additional medical evidence of record, including VA 
outpatient and hospital treatment records dated from May 1998 
to November 2002, indicates that the veteran has been 
receiving treatment for various conditions including 
diabetes, gastroesophageal reflux disease (GERD), pneumonia, 
hyperplasia of the prostate, atrial fibrillation, and carotid 
artery stenosis.

An August 2004 statement from the veteran's representative 
stated the veteran, due to his education level, "could only 
accomplish manual labor to make a living, even though he is 
an upper extremity amputee".  It was further noted that the 
veteran could no longer sustain gainful employment due to 
service-connected left arm disability residuals.  The 
representative argued that "someone with a 10th grade 
education and an amputation would indeed have, to say the 
least, an extremely hard time accomplishing employment as a 
mason".  

The veteran has been rated as 70 percent disabled for his 
left arm disability residuals since his discharge from active 
service in July 1945.  There is no medical evidence of record 
that indicates the veteran's left arm disability residuals 
have increased in severity since he was granted service 
connection effective from July 1945.  The Board finds that 
the veteran's left arm amputation disability residuals have 
been shown to be of static character.  In addition, it is not 
contended nor shown that the veteran has suffered from 
continuous unemployability from the date of incurrence of the 
amputation in 1944 or the date the condition reached the 
stabilized level, as shown in the June 1947 VA examination 
report discussed above.  In fact, the record shows that the 
veteran worked for 23 years in construction as a mason from 
1960 to 1983 after his left arm disability was incurred and 
stabilized.   

Evidence of record concerning the veteran's service-connected 
disability does not support a conclusion that his left arm 
disability, alone, would prevent him securing or following a 
substantially gainful occupation.  None of the evidence 
discussed above shows that the veteran's service-connected 
disability actually precludes him from engaging in 
substantially gainful employment, and that he is totally 
disabled due to his disability.  Finally, under 38 C.F.R. 
§ 4.18, it has not been shown that the veteran meets the 
general requirements necessary in order to establish the fact 
that his present unemployability is the result of his left 
arm disability residuals.   

In addition, there is no reason for the Board to conclude 
that the veteran's service-connected disability of residuals 
of gunshot wound, amputation with limitation of motion in 
elbow joint is so unusual or exceptional so as to warrant 
referral of the case for extraschedular consideration.  See 
38 C.F.R. §§ 3.321, 4.16(b) (2003).

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA also 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to a TDIU rating.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.

In this case, the RO sent the veteran a letter in April 2002 
as well as a statement of the case (SOC) issued in November 
2002, which notified the veteran of the type of evidence 
necessary to substantiate his claim.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
April 2002 letter issued by the RO as well as the November 
2002 SOC also explicitly informed the veteran about the 
information and evidence he is expected to provide.  

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the April 2002 letter from the RO was 
sent to the veteran contemporaneously with the RO's April 
2002 rating decision that is the basis of the veteran's 
appeal.  The content of the notice provided by the RO fully 
complied with the requirements of U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003), Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, after notice was 
provided in the April 2002 letter, the veteran's claim for 
entitlement to TDIU rating was readjudicated by the RO in a 
statement of the case issued in November 2002.  The Board 
finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the April 2002 letter as well as 
November 2002 SOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the November 2002 SOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied by the April 2002 letter as well as 
the November 2002 SOC sent by the RO.  The Board concludes 
that sufficient evidence to decide the claim has been 
obtained and that any defect in the notice and development 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability of 
residuals of gunshot wound, amputation with limitation of 
motion in elbow joint is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



